Title: From John Adams to Timothy Pickering, 26 September 1798
From: Adams, John
To: Pickering, Timothy



Dear Sir
Quincy Sept 26th 1798

I had the honor of your letter of the 19th last night and have read the inclosures.
Dr. Rushes letter gives me pleasure, because the number of dissappointed candidates is diminished by it by one.
Mr. Sitgreaves letter is frank, candid and agreeable; but although this gentleman has merit and talents, held in high esteem by his country, as well as by me, I cannot help thinking that a few years of service in stations less exalted, than the bench of the U.S., may reasonably be expected from him.
Mr. Lee’s letter deserves great attention. The name, the connections, the character the merit and abilities of Mr. Washington are greatly respected. But I still think that Gen. Marshal ought to be preferred of the three envoys the conduct of Marshal alone has been entirely satisfactory and ought to be marked by the most decided approbation of the public. He has raised the American people in their own esteem, and if the influence of truth and justice, reason and argument, is not lost in Europe, he has raised the consideration of the United States in that quarter of the world. He is older at the bar than Mr. Washington and you and I know by experience that seniority at the bar is nearly as much regarded, at it is in the army. If Mr. Marshall should decline, I should next think of Mr. Washington. It is true that some regard to States ought to be always remembered. But Pensylvania has always had a judge; Virginia has had none, since the resignation of Mr. Blair. As far as states can have reasonable pretensions therefore, those of Virginia are at least equal, to those of Pensylvania. Thus the subject appears to me. If you are of a different opinion I pray you to inform me or if any more meritorious candidate than Mr. Marshall occurs to you I hope you will mention him to / Sir / your most obedient and humble / servant

John Adams